DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election of antibody 229-14-036-1G03, heavy chain amino acid sequence of SEQ ID NO: 34, Kappa chain amino acid sequence of SEQ ID NO: 42, and CDRs of amino acid sequences 36, 38, 40, 44, 46, and 48 in the reply filed on 7/20/22 is acknowledged. Because applicant did not distinctly and specifically point out the supposed errors in the restriction requirement, the election has been treated as an election without traverse (MPEP § 818.01(a)).
Claim Objections
Claim 21 is objected to because of the following informalities: “binging” in line two is misspelled.  Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-11, 13-15 and 19 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 uses the term “similar”. It is discussed in the specification but not specifically defined. In pgpub para 22 there is a non-limiting definition, “In some embodiments”, thus it is not clear what is included because it is not clear how different the epitope can be and still be similar.  This also applies to all the claims that depend from claim 1.

Claim 2 is not clear if each a and b comprise a first and second polypeptide or if a and be are the first and second polypeptide. If the latter, then the claim would also fail to further limit. The claim is considered to mean a and be are the first and second polypeptide.

The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-15, 19, and 21-22 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
The elected invention is to an antibody comprising CDRs of amino acid sequences 36, 38, 40, 44, 46, and 48, chains of heavy chain amino acid sequence of SEQ ID NO: 34 and Kappa chain amino acid sequence of SEQ ID NO: 42, and being antibody 229-14-036-1G03. 
The claims are to a binding agent that binds similar epitope and 70% identical sequence (claim 1) or the same epitope (claim 21) of the antibody 229-14-036-1G03.

The Court has indicated in Amgen Inc vs Sanofi ( 2017-1480, Fed Cir, 2017) that the disclosure of a well characterized antigen is insufficient for an adequate written description of the antibody that binds the antigen.  The Court stated that “an adequate written description must contain enough information about the actual makeup of the claim products – a precise definition such as by structure, formula, chemical name, physical properties, or other properties, of species falling within the genus sufficient to distinguish the genus from other material,” which may be present in “function “terminology “when the art has established a correlation between structure and function” (page 17, 1st paragraph). The Court went on to indicate that knowledge of the chemical structure of an antigen does not tell you anything about the structure of the antibody (Id).


The guidelines for the Examination of Patent Applications Under the 35 U.S.C. 112, § 1 "Written Description" Requirement make clear that if a claimed genus does not show actual reduction to practice for a representative number of species, then the Requirement may be alternatively met by reduction to drawings, or by disclosure of relevant, identifying characteristics, i.e., structure or other physical and or chemical properties, by functional characteristics coupled with a known or disclosed correlation between function and structure, or by a combination of such identifying characteristics, sufficient to show the Applicant was in possession of the genus (Federal Register, Vol. 66, No. 4, pages 1099-1111, Fri. January 5, 2001, see especially page 1106 column 3).  
The specification does not provide adequate written description of the claimed invention.  The legal standard for sufficiency of a patent's (or a specification's) written description is whether that description "reasonably conveys to the artisan that the inventor had possession at that time of the. . .claimed subject matter", Vas-Cath, Inc. V. Mahurkar, 19 USPQ2d 1111 (Fed. Cir. 1991).  
In the instant case, the specification does not convey to the artisan that the Applicant had possession at the time of invention of the claimed invention, the genus of antibodies that bind to an epitope and to antibodies that have or do not have neuraminidase activity (claims 8 and 9). 

The Federal Circuit addressed the application of the written description requirement to DNA-related inventions in University of California v. Eli Lilly and Co., 119 F.3d 1559, 43 USPQ2d 1398 (Fed. Cir. 1997).  The court stated that “[a] written description of an invention involving a chemical genus, like a description of a chemical species, requires a precise definition, such as by structure, formula, [or] chemical name, of the claimed subject matter sufficient to distinguish it from other materials.” Id. At 1567, 43 USPQ2d at 1405.  The court concluded that “naming a type of material generally known to exist, in the absence of knowledge as to what that material consists of, is not a description of that material.” Id. 
The Federal Circuit clarified that a molecule can be adequately described without disclosing its complete structure.  See Enzo Biochem, Inc. V. Gen-Probe Inc., 296 F.3d 1316, 63 USPQ2d 1609 (Fed. Cir. 2002). The Enzo court adopted the standard that the written description requirement can be met by “show[ing] that an invention is complete by disclosure of sufficiently detailed, relevant identifying characteristics ....i.e., complete or partial structure, other physical and/or chemical properties, functional characteristics when coupled with a known or disclosed correlation between function and structure, or some combination of such characteristics. “ Id. At 1324, 63 USPQ2d at 1613 (emphasis omitted, bracketed material in original).              
Furthermore The Board in Ex Parte Kubin found that the written description of 35 USC 112 was not met, stating that  
Without a correlation between structure and function, the claim does little more than define the claimed invention by function. That is not sufficient to satisfy the written description requirement. See Eli Lilly, 119 F.3d at 1568, 43 USPQ2d at 1406 (“definition by function … does not suffice to define the genus because it is only an indication of what the gene does, rather than what it is”). 

               The Board in Ex Parte Kubin further stated on page 16 that 
Possession may not be shown by merely describing how to obtain possession of members of the claimed genus or how to identify their common structural features. See University of Rochester, 358 F.3d at 927, 69 USPQ2d at 1895. 

The court in In re Alonso (Fed. Cir. 2008) citing In re Enzo, Enzo, 323 F.3d at 969 stated that  
[F]or purposes of satisfying the written description requirement, it is not enough merely to disclose a method of making and identifying compounds capable of being used to practice the claimed invention.  

Here, the specification does not teach the genus of antibodies with 70% identity that are binding agents (for claims 1 and dependent claims). While this provides a large defined genus there is no structure function correlation that is described such that the antibodies can be recognized without screening.
The specification does not teach non-antibody binding agents. 
The ability to screen for more binding agents does not show possession of the genus of binding agents.
The ability to bind the same epitope as a known antibody does not provide description of the other antibody or binding agent that binds, it only provides a way to screen for additional members of the genus. This is made clear by Amgen Inc vs Sanofi ( 2017-1480, Fed Cir, 2017) noted above.
There is no teaching or description of the structure function relationship that determines lacking or has neuraminidase activity without having to screen for it. 

Thus, the specification does not provide an adequate written description of the genus of antibodies that have the functions/properties of binding that are required to practice the claimed invention.  Applicants have not described the genus of antibodies sufficiently to show they had possession of the claimed genus. Since the disclosure fails to provide sufficient relevant identifying characteristics, and because the genus is highly variant, one of skill in the art would reasonably conclude that the disclosure fails to provide a representative number of species to describe the genus as broadly claimed.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-8,11-13, 21, 22, 23, and 24 is/are rejected under 35 U.S.C. 102a1 as being anticipated by Ahmed et al. (US 2014/0046039 A1).
For claims 1, 2, 12, 13, 21, and 23, Ahmed et al. teach a binding agent that comprise: (a) a polypeptide comprising a region
having at least 70% sequence identity with a polypeptide encoded by SEQ ID NO: 97 that is SEQ
ID NO: 8255 of Ahmed comprises 100% sequence identity with SEQ ID NO: 98 (encoded by SEQ
ID NO:97) of this instant application); and (b) a polypeptide comprising a region having at least
70% sequence identity with a polypeptide encoded by SEQ ID NO: 105; SEQ ID NO: 8295 of
Ahmed comprises 100% sequence identity with SEQ ID NO: 106 (encoded by SEQ ID NO:105) of
this instant application) (from the Written Opinion, cited in the Lack of Unity). Pages 68-69 of the instant specification for antibody 1000-2E06 comprising those sequences. 
	For claims 3-5, the types of antibody are taught in para 42.
	For claims 6-8, para 41 teaches the antibodies bind 2 different strains of influenza, that the antibody binds HA. Because the antibody binds HA, it would be expected to bind to virus that share HA and differ in NA, as this would be a property of the antibody itself. 
	For claims 11, 22, and 24, the binding property relates to the structure of the antibody and the prior art antibody has the same structure and thus would be expected to have the same binding. 

Thus, Ahmed et al. anticipate the claimed invention. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 14, 15, and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Ahmed et al. (US 2014/0046039 A1) as applied to claims 1-8,11-13, 21, 22, 23, and 24 above.
Ahmed et al. teach an antibody as discussed above. Ahmed et al. also teach using antibodies in pharmaceutical preparations and methods of administering (see Figure 5).
Ahmed et al. do not use this antibody in a pharmaceutical composition or method.
It would have been obvious to one of ordinary skill in the art at the effective time of filing to use a neutralizing influenza virus antibody in a pharmaceutical preparation to treat a subject. One of ordinary skill in the art at the effective time of filing would be motivated to use additional therapeutic agents to improve the course of treatment including additional antibodies to provide therapy against different influenza strains or chemical antivirals. 
Thus, it would be prima facie obvious at the expected time of filing to modify the teaching of Ahmed et al. to use other antibodies taught therein to treat a subject and have the expectation of success knowing that influenza antibodies have been used in the past and that combination vaccines to influenza are known. 
Allowable Subject Matter
	Antibodies that bind influenza HA comprising heavy chain amino acid sequence of SEQ ID NO: 34, Kappa chain amino acid sequence of SEQ ID NO: 42 or comprising CDRs of amino acid sequences 36, 38, 40, 44, 46, and 48 (identified by chain and CDR#) are free of the prior art. 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MYRON G HILL whose telephone number is (571)272-0901. The examiner can normally be reached Mon-Fri.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Janet Andres can be reached on 571-272-0867. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

MYRON G. HILL
Examiner
Art Unit 1648



/M.G.H/             Examiner, Art Unit 1648                                                                                                                                                                                           
/JANET L ANDRES/             Supervisory Patent Examiner, Art Unit 1648